EXHIBIT April 29, 2009 CONTACTS: Investor Relations – Mark G. Stockard Phone: (713) 381-4707 Toll Free: (800) 659-0059 Media Relations – Rick Rainey Phone: (713) 381-3635 TEPPCO PARTNERS, L.P.’S SPECIAL COMMITTEE RESPONDS TO ENTERPRISE’S PROPOSAL HOUSTON –TEPPCO Partners, L.P. (NYSE:TPP) (“TEPPCO”) today announced that on March 9, 2009, it received an offer from Enterprise Products Partners L.P. (NYSE: EPD) (“Enterprise”) to acquire all of the outstanding partnership interests of TEPPCO for 1.043 Enterprise common units plus $1.00 in cash for each TEPPCO common unit.In order to evaluate the proposed acquisition by Enterprise, the Audit, Conflicts and Governance Committee of TEPPCO’s general partner, Texas Eastern Products Pipeline Company, LLC, has formed a special committee of independent directors consisting of Donald H. Daigle, Irvin Toole, Jr. and Duke R. Ligon.After considering Enterprise’s offer with the assistance of its financial and legal advisors, the special committee has unanimously concluded that it does not support the proposal as it now stands and has advised Enterprise of its decision.However, the special committee remains willing to consider a revised proposal that appropriately recognizes the value of TEPPCO, including the significant benefits that would accrue to Enterprise as a result of a merger with TEPPCO. Mr.
